Citation Nr: 1449482	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  06-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, in pertinent part, confirmed and continued the denial of service connection for a bilateral knee disability.  The RO in Waco, Texas, currently has jurisdiction over the Veteran's VA claims folder.

In November 2013, the Board, in pertinent part, found that new and material evidence had been received to reopen the previously denied bilateral knee claim.  However, the Board remanded the underlying service connection claim for further development to include a VA examination to address the nature and etiology of the current bilateral knee disorder.  Such an examination was accomplished in July 2014, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the Board's November 2013 remand appears to have been substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current bilateral knee disorder was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2004, which is clearly prior to the March 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in December 2010, March 2014 and June 2014, followed by readjudication of the appeal by Supplemental Statements of the Case (SSOCs) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and has indicated that no hearing is desired.  The November 2013 remand specifically directed that the Veteran be requested to submit a release to obtain medical records from a Dr. Herber.  The Veteran was specifically requested to submit such a release in the March and June 2014 letters, but no such release appears to have been submitted by the Veteran.  The Court has held that the duty to assist is not a "one-way street," and if a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  In pertinent part, he has not identified outstanding evidence which relates the etiology of his current bilateral knee disorders to service.

The Board further notes that the Veteran was accorded VA medical examinations in May 2004 and July 2014 that included opinions that addressed the etiology of the current bilateral knee disorders.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  The Board thus finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed disabilities of both knees as a result of in-service injuries, to include a laceration to the right knee and a fall from a telephone pole.  In addition, he has submitted statements in which the individuals report that the Veteran has had knee problems since that time, together with a private medical opinion also reflecting that assessment.

The Board also acknowledges that the Veteran is competent, as a lay person, to describe the type of injuries he relates, as well as visible symptoms such as knee pain.  However, the issue of whether such injuries and symptoms reflect a chronic as opposed to acute condition would generally require competent medical evidence to resolve.  This finding is supported, in part, on the fact the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the need for such competent medical evidence is particularly true in cases such as this where there is no competent medical evidence of the claimed disability until years after service.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Veteran had no pre-existing knee disorder noted on his April 1980 enlistment examination.  Further, his service treatment records confirm he sustained a laceration to the right knee in January 1982, and that he was treated for multiple injuries as a result of a fall from a telephone pole in March 1982.  However, other than the laceration itself, no mention is made in these records of any knee injuries.  For example, the records following the March 1982 fall show complaints of the left heel, ankles, and back; as well as findings of left os calcis fracture and mid back sprain.  No mention was made of the knees on this examination.

The Board acknowledges that no discharge examination appears to be in the service treatment records.  Nevertheless, no chronic disability of either knee is demonstrated in the competent medical evidence until years after the Veteran's separation from service.  The Board acknowledges that the Veteran submitted lay statements from co-workers in 2004, who attest to his knee discomfort and that he had related these problems to service.  However, these individuals reported they first met the Veteran in 2001 and 2002, which is years after his separation from service.  As such, these statements cannot service as evidence of knee problems prior to 2001, to include the Veteran's account of recurrent problems since service.

The Board observes that there is competent medical evidence of record that both supports and refutes the Veteran's contentions.

The May 2004 VA examination noted that the Veteran reported he began to notice bilateral aching in his knees approximately 10 years prior, which the Board notes would have placed it in 1994 which is still years after service.  Further, following physical examination of the Veteran the examiner stated that there was insufficient clinical information for the diagnosis of a bilateral knee condition acute or chronic or residuals thereof.  Moreover, the examiner opined it was less likely than not that a bilateral knee disability was the result of the Veteran's falling from a telephone pole in service.  In support of this opinion, the examiner noted that records do not show any of these conditions described or treated while in the military or during the last 20 years.  The examiner also summarized the injuries treated after the fall in opining that the current low back disorder was related to service (and for which service connection has been established).

An October 2006 medical statement from the Veteran's private physician, Dr. Herber, notes that MRI [magnetic resonance imaging] of the knees show normal findings on the right, but a tear of the posterior horn of the medial meniscus of the left knee.  Dr. Herber noted that while it is difficult to establish a definite causal effect, his opinion is that current symptoms and findings on imaging studies are secondary to or are as likely as not, related to the Veteran's fall and injuries in service in 1982.

The July 2014 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the VA examiner summarized the findings of the January 1982 and March 1982 service treatment records; and stated that the laceration above was not an arthrotomy  and it was a superficial injury that does not pre-dispose the Veteran to arthritis or RPPS; and that the fall from the telephone pole was silent for knee complaints.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that the VA examiners are presumed qualified to render a competent medical opinion, and nothing in the record causes the Board to doubt the qualifications of Dr. Herber.  Further, these clinicians all appear familiar with the current nature of the Veteran's bilateral knee disorder, as well as his contentions that he developed the current condition from the in-service fall from the telephone pole.  Neither of the VA examiners expressed their opinions in speculative or equivocal language.  However, Dr. Herber acknowledged that it was "difficult to establish a definite causal effect ..."  In addition, it does not appear Dr. Herber had the opportunity to review the Veteran's service treatment records so as to be familiar with the actual treatment documented for the Veteran following the January 1982 laceration or the March 1982 fall.  Inasmuch as the VA examiners were aware of this documented medical treatment from review of the VA claims folder, the Board finds that their opinions are based upon a more accurate understanding of the Veteran's documented medical history than Dr. Herber.  The Board also notes that the July 2014 VA examiner was able to review the opinions of both the May 2004 VA examiner and Dr. Herber, and to take them into consideration when promulgating his/her own opinion in this case.  As such, it appears the July 2014 VA examiner's opinion is based upon the most complete understanding of the facts of this case.  Consequently, the Board concludes that the opinions of the VA examiners, particularly the July 2014 examiner, are more persuasive and entitled to more probative value than that of Dr. Herber.  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current bilateral knee disorder was incurred in or otherwise the result of his active service.  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for right knee disability is denied

Service connection for left knee disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


